The chancellor decided in this case that the settled practice of the court on *creditors bills is not to compel the defendant to attend at a great distance from home for the purpose of assigning his property to the receiver and submitting to an examination; but the court will direct the reference to a master near the residence of the defendant, unless there are some special circumstances in the case rendering a reference to a master in some other county necessary or proper. That the object of the 190th Rule was to save the defendant the expense of making a disclosure of his property at his own costs, and of employing a solicitor for that purpose, while by the operation of the injunction he had no means of paying such solicitor for his services. Order of the vice-chancellor modified, without costs to either party.